NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARIANNE E. MORRIS,
Petr,`tioner,
V.
DEPARTMENT OF HOUSING AND URBAN
DEVELOPMENT, '
Respondent.
2011-3086
Petition for review of the Merit Syste1nS Protection
Board in case no. DC0752100136-I-1.
ON MOTION
ORDER
Marianne E. Morrie moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT ls 0R1:)ERED THAT:
The motion is granted

MORRIS V. HUD
FEB 24 2011
Date
cc: Marianne E. Morris
Jeanne E. I)avidson, Esq.
s21
2
FOR THE COURT
/sJ' Jan Horba1__\j
3 an Horbaly
Clerk
men
U.$. CUURT
meFEn€§£'°c§§‘b’fF¢F°"
FEB 24 2011
.lANH9RBALY
CLEH£
¢.